Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Claims filed on 12/18/2020 is entered.
This US 16/818,130 filed on 03/13/2020 was filed as a CON of US15/796,115 filed on 10/27/2017 (now US Patent 10,626,415).  Please note this application appears to be a CIP rather than a CON because of the reasons noted in the Priority section below.  Appropriate correction if applicable is required in response to this office action.  Further, US15/796,115 is a CON of 15/408,567 filed on 01/18/2017 which is a CON of 14/624,671 filed on 02/18/2015 (now US Patent 10,301,648) which is a DIV of 11/887,679 filed on 10/02/2007 (now US Patent 8,999,678) which is a 371 of PCT/US2006/013375 filed on 04/07/2006 which claims US priority benefit of US Provisionals 60/733,497 filed on 11/04/2005 and 60/669,083 filed on 04/07/2005.
Election/Restrictions
Applicant’s election without traverse of the species: 
A) AAVrh.46 (G135P); and
B) A dystrophin gene product,
in the reply filed on 06/15/2020 is as previously acknowledged.
Claims 1, 3-12, 17, and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2020.

Claims 2, 13-16, and 18-21 are examined in this office action.
Response to Amendment
The rejection of claims 18-21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/18/2020.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in the previous office letter is withdrawn in view of the current amendment to the claim.  However, please note that this amendment has necessitated a new grounds of rejection for indefiniteness (below).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Per independent claim 2, the prior-filed applications: US15/796,115, 15/408,567, 14/624,671, 11/887,679, PCT/US2006/013375, Provisional 60/669,083 and Provisional 60/733,497 recite the sequence of SEQ NO: 4 (rh46) but fail to disclose the AAV of SEQ ID NO: 4 with the proviso of having G135P as required by the presently claimed invention.  Specifically, support cannot be found for the limitation “the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.  Note that this limitation was added by amendment in the claims filed on 03/17/2020.  
Response to Applicants’ Arguments pertaining to Priority
Applicants’ response filed on 12/18/2020 regarding priority has been fully considered but is unpersuasive because the applicants argument fails to specifically point to where support may be found for the claimed embodiment of a recombinant nucleic acid molecule encoding an AAV vp1 protein having the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification (e.g., per claims 18-21) or to an AAV comprising an AAV capsid and a minigene having AAV ITRs and a heterologous gene operably linked to regulatory sequences which direct expression of the heterologous gene in a host cell, wherein the AAV capsid comprises AAV vp1 proteins, AAV vp2 proteins, and AAV vp3 proteins, wherein the AAV vp1 proteins have the sequence of 
The applicants argue that the invention “relates to a method of improving vectors derived from AAV by providing a method for correcting “singletons” in a selected AAV sequence in order to increase the packaging yield, transduction efficiency, and/or gene transfer efficiency of the selected AAV” (i.e., “Remarks filed on 12/18/2020, para bridging pages 1 and 2).  However, Examiner notes that the presently claimed invention is not drawn to a method but rather is drawn to an AAV product (claims 2, 13-16) or to a recombinant nucleic acid molecule (e.g., per claims 18-21).   The applicants’ argument is unpersuasive because support for a method of making a genus of AAV variants is not considered sufficient support for what is now being claimed, specifically for a recombinant nucleic acid molecule encoding an AAV vp1 protein “having the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.  
Applicants’ argue that “the invention, as claimed, was disclosed in at least PCT/US2006/013375 and US Provisional Application No. 60/669,083 and as such, the currently pending claims have an effective date of April 7, 2005”. However, none of the priority documents or the instant specification, as filed, disclose “a recombinant nucleic acid molecule encoding an AAV vp1 protein having the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.  
The applicants point to an alignment of a subset of sequences from Figures 5A-5D as providing support for the presently claimed invention but this alignment does not disclose a sequence of a recombinant nucleic acid molecule encoding an AAV vp1 proviso of a G135P modification.  This embodiment does not allow for less than 100% identity other than the single amino acid change at amino acid position 135 from a G to a P.  Support for variants of SEQ ID NO: 4 having more than this one amino acid substitution does not provide sufficient support for the invention as now claimed, which explicitly requires a recombinant nucleic acid molecule encoding an AAV vp1 protein having “the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This is a new grounds of rejection necessitated by amendment.
Currently amended claim 13 recites the limitation "where the AAV inverted terminal repeats are from a different AAV2". There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the base claim 2 for AAV inverted terminal repeats from an AAV2.  It is unclear what AAV2 inverted terminal repeat sequence structures would be encompassed or excluded from the claimed AAV and thus one of ordinary skill in the art would not be able to determine the metes and bounds of the claim as presently written.
New Matter- maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13-16, and 18-21 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is a NEW MATTER rejection.  
The limitation in the independent claim 2 which recites “the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification” is not found in the instant specification as originally filed.  Note that this limitation was added by amendment in the claims filed on 03/17/2020.  However, the examiner is not able to find any support for such amendment in the instant specification as originally filed or in any of the priority documents for the present application.  Note that the sequence of instant SEQ NO: 4 (AAVrh46) has a G at amino acid residue position 135 but nowhere does the specification as filed refer to the sequence of SEQ ID NO:4 but with a single amino acid substitution of a G135P modification as presently claimed.  The instant claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change 
Applicants’ response filed on 12/18/2020 has been fully considered but is unpersuasive because the arguments fail to specifically point to where support may be found for the claimed product of a recombinant nucleic acid molecule encoding an AAV vp1 protein having the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification (e.g., per claims 18-21) or to an AAV comprising an AAV capsid and a minigene having AAV ITRs and a heterologous gene operably linked to regulatory sequences which direct expression of the heterologous gene in a host cell, wherein the AAV capsid comprises AAV vp1 proteins, AAV vp2 proteins, and AAV vp3 proteins, wherein the AAV vp1 proteins have the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification (e.g., per claims 2, 13-16).
The applicants argue that the invention “relates to a method of improving vectors derived from AAV by providing a method for correcting “singletons” in a selected AAV sequence in order to increase the packaging yield, transduction efficiency, and/or gene transfer efficiency of the selected AAV” (i.e., “Remarks filed on 12/18/2020, para bridging pages 1 and 2).  However, Examiner notes that the presently claimed invention is not drawn to a method but rather is drawn to an AAV product (claims 2, 13-16) or to a recombinant nucleic acid molecule (e.g., per claims 18-21).   The applicants’ argument is unpersuasive because support for a method of making a genus of AAV variants is not considered sufficient support for what is now being claimed, specifically for a 
Applicants’ argue that “the invention, as claimed, was disclosed in at least PCT/US2006/013375 and US Provisional Application No. 60/669,083 and as such, the currently pending claims have an effective date of April 7, 2005”. However, none of the priority documents or the instant specification, as filed, disclose “a recombinant nucleic acid molecule encoding an AAV vp1 protein having the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.  
The applicants point to an alignment of a subset of sequences from Figures 5A-5D as providing support for the presently claimed invention but this alignment does not disclose a sequence of a recombinant nucleic acid molecule encoding an AAV vp1 protein having “the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification”.  Although a skilled artisan may have been motivated to make the claimed invention in view of the applicants’ disclosure, the determination of whether a specification is sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 is not based on obviousness.  Further, the applicants’ argument regarding the % identity to SEQ ID NO: 4 is not persuasive to the instantly claimed invention because the embodiment of claims 2, 13-16, and 18-21 found in claim 2, part (i)) does not recite a percent identity but rather recites “the sequence of amino acids 1 to 738 of SEQ ID NO: 4 (AAVrh46) with a G135P modification” which is construed to require the full-length sequence of amino acids 1 to 738 of SEQ ID NO: 4 but with the proviso of a G135P modification.  This embodiment does not allow for less 
Claim Rejections - 35 USC § 103 - maintained
Response to Arguments
Applicants’ response filed on 12/18/2020 has been fully considered but is unpersuasive.  Applicants only argument is that Mendell et al is not available as a prior art document for reasons provided in their response to the “Priority” section. 
However, this argument is unpersuasive for reasons provided by the examiner in the Response to Applicants’ arguments under the “Priority” section.  Because the presently amended claims do not receive priority to the priority documents for reasons provided above, the Mendell et al reference is prior art and thus the rejection is maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 13-16, and 18-21 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20170209598 to Mendell et al (published 07/27/2017, filed as US15/255295, of record).  Note that the presently claimed invention does not receive priority to priority documents for reasons provide above in “Priority” section.

Per currently amended claim 13, Mendell et al teach that the AAV inverted terminal repeats (ITRs) may be from different AAV serotypes, including AAV2 (para 0025) and further that the “AAV rep genes may be from any AAV serotype for which recombinant virus can be derived and may be from a different AAV serotype than the rAAV ITRs”, including AAV-1 and AAV-2 (e.g., para 0026, lines 1-5) which is being considered to meet the limitation of currently amended claim 13 in view of the ambiguity in the clam interpretation (e.g., see indefiniteness rejection above).
Per claim 14, Mendell et al disclose a composition comprising AAV and a physiologically compatible carrier (para 0031).

Per currently amended base claim 18, Mendell et al disclose a recombinant nucleic acid molecule encoding an AAV vp1 protein which is a reference sequence SEQ NO 1 which is 98.5% similarity with the instant SEQ ID NO: 4 with the proviso of having a P at position 135 (see Score result for US15/255295, of record). 
Per claim 19, Mendell et al disclose host cells (para 0012) comprising a recombinant nucleic acid molecule encoding an AAV vp1 protein which is a reference sequence SEQ NO 1 which is 98.5% similarity with the instant SEQ ID NO: 4 with the proviso of having a P at position 135 (see Score result for US15/255295, of record). 
Per claim 20 Mendell et al disclose the host cell may comprise a rep, stating the rep gene may be provided in trans (e.g., para 0012, line 4).
Per claim 21, Mendell et al disclose the recombinant nucleic acid molecule is a plasmid (para 0012, line 3).
One of ordinary skill in the art having the Mendell et al reference before the effective filing date of the presently claimed invention would have been motivated to combine the elements of Mendell et al to arrive at the presently claimed invention for the purpose as stated by Mendell et al for use in gene therapy.  

In view of the high skill level in the art of gene therapy before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to make the claimed AAV.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 15-16 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 and 27 of co-pending Application No. 16/368,758 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 24 is essentially the same as instant claim 2, as it recites G135P modification of aa 1 to 738 of SEQ ID NO 4 and all other elements in co-pending base claim 1 are the same. Further, co-pending claims 25 and 27 recite dystrophin gene as the heterologous gene.

The applicants’ response is that a terminal disclaimer over the co-pending application No. 16/368,758 was submitted with the response filed on 12/18/2020.  However, it appears that a terminal disclaimer has not yet been filed.  Thus, the rejection is maintained.
Conclusion
No claims allowed.
Relevant prior art: The Score report results for US application 14/429,559 (of record) and 14/338,200 (of record) each disclose an AAV capsid sequence that meets the limitation of 95% similar to the instant SEQ ID NO: 4 with the proviso of a P at position 135.  Although not being applied in this office action these documents may be applied in a future office action if applicable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636